          Case 1:18-cr-00153-CM Document 139 Filed 11/19/18 Page 1 of 1
             Case 1:18-cr-00153-CM Document 141 Filed 11/26/18 Page 1 of 1


BENJAMIN ZEMAN
                    DOCUMENT                                    ZEMAN    & WOMBLE, LLP
KENWOMBLE                                                     ATTORNEYS AT LAW
                                                              66 WILLOUGHBY STREET, 2"° FLOOR
                                                              BROOKLYN, NEW YORK 10007
                    1: ~ . t:
                      "" r-y I'D
BYECF& EMA l ,".. •,,..:..•:,,a:..     ljl k0 \r/
                                   : __l..L ~ J -
                                                 --,---    ,i

                                                           !•
                                                              (718) 514-9100 · FAX (917) 210-3700
                                                              WWW.ZEMANWOMBLELAW.COM

                  '. -=::.:::::::::::::::.:::======·-=-J                      November 19, 2018
Honorable Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     United States v. Sire Gaye, 18 Cr. 153 (CM)


Hon. Judge McMahon:

       I write this letter to notify the Court that my client, Sire Gaye, has been released from
New York City Department of Corrections ("NYC DOC") custody. Apparently, following the
imposition of the 90 day sentence on Mr. Gaye's Queens Criminal matter, NYC DOC
determined that Mr. Gaye had accrued jail credit from his prior incarceration. Based upon this,
Mr. Gaye has already been released.

        I have spoken with Mr. Gaye and confirmed that I would be submitting this letter to the
Court. Mr. Gaye has an appointment with pretrial services today to have an ankle monitor
reattached.

        Based upon my representations to the Court that Mr. Gaye would be incarcerated for
approximately 60 days on his Queens sentence, the Court set a surrender date for Mr. Gaye to
report to a federal facility by 2pm on January 21, 2018. The Court set this date based upon what
has turned out to be my erroneous representation. Should the Court be willing to allow Mr.
Gaye's surrender date to remain the same, he would remain under monitoring by Pretrial
Services and would have the opportunity to spend the hohday season with his family. Should the
Court decide to set a new surrender date, I humbly request that said date be set to allow my client
to spend as much of the holiday season at home with his family as possible.

       Thank you for your consideration of this request.

                                                                Respectfully submitted,
                                                                Isl
                                                                Ken Womble

Cc:    AUSA Mollie Bracewell (via email)




                                                           {j
